                                                                                         fMLE[d)
                               UNITED STATES DISTRICT COURT                           FEB~      S 2020
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION                                U.S. DISTRICT COURT
                                                                                   EASTERi\l IJISTRICT OF MO
                                                                                           ST.LOUIS
 UNITED STATES OF AMERICA,                           )
                                                     )
 Plaintiff,                                          )
                                                     )
 v.                                                  )   N~   4:20CR00081 RLW/PLC
                                                     )
 JOSE GONZALEZ,                                      )
                                                     )
 Defendant.                                          )

                   MOTION FOR PRETRIAL DETENTION AND HEARING

              Comes now the United States of America, by and through its Attorneys, Jeffrey B.

Jensen, United States Attorney for the Eastern District.of Missouri, and Cassandra J. Wiemken,

Assistant United States Attorney for said District, and moves the Court to order Defendant detained

pending trial pursuant to Title 18, United States Code, §3141, et seq.

      As and for its grounds, the United States of America states as follows:

1.    Defendant faces significant drug charges in this case. Count One charges possession of

      : controlled substances with intent to distribute a mixture or subst~ce containing a detectable

      ·amount of methamphetamine, a Schedule II controlled substance, in excess of 500 grams.

      Count Two charges possession of controlled substances with intent to distribute a mixture or

      substance containing a detectable amount of methamphetamine in excess of 50 grams.

2.    As such, the rebuttable presumption of detention applies to Defendant. Title 18, United States

      Code, Section 3142(e)(3)(B).

3.    Pursuant to Title 18, United States Code, Section 3142(g), the weight of the evidence against

      defendant, the defendant's history and characteristics, and the nature and seriousness of the

      danger to any person or the community that would be posed by defendant's release
                                                                                                 '\


      additionally warrant defendant's detention pending trial.

4.    As discussed above, Defendant's charges are serious and, therefore, provide a significant
       incentive to flee. With respect to Count One, Defendant is looking at a mandatory minimum

       term of imprisonment of ten years. With respect to Count Two, Defendant is looking at a

       mandatory minimum term of imprisonment of five years.

5.     The evidence in this case is strong. There are two arrests relevant to this case. In the first
                                                                                      ~       I
       arrest, Defendant consented to a search of a hotel room. Defendant had over 500 grams of

      methamphetamine with him.         Defendant admitted to manufacturing methamphetamine.

      With respect to the second arrest, approximately, one month later, Defendant was also in

      possession of a significant amount of methamphetamine-more than I 00 grams. Given the

       significant sentence that Defendant is facing, this strong evidence exacerbates his flight risk.

6.    ·Defendant also has prior felony convictions. He has had multiple weapons arrests. This

      factor, coupled with the fact that he was in possession· of a massive amount of

      methamphetamine, further indicates danger to the community.

7.    Defendant's criminal history also indicates he has previously violated an order of protection.

      While this factor certainly exacerbates Defendant's danger to the community, it may also

      indicate that Defendant is not amenable to terms of release.

     WHEREFORE, the United States requests this Court to order Defendant detained prior to trial.



                                                       Respectfully submitted,

                                                       JEFFREY B. JENSEN
                                                       United States Attorney

                                                       s/ Cassandra J. Wiemken
                                                       CASSANDRAJ. WIEl\1KEN,#91586(KY)
                                                       Assistant United States Attorney
